No.    82-11

                      I N T E SUPREME COURT O T E STATE OF MONTANA
                           H                 F H

                                                     1982




STATE e x r e l . ,    CHARLES M.         JOSLYN,

                      P l a i n t i f f and Respondent,



C I T Y COURT O CHOTEAU and C I T Y J U D G E ,
               F
J O H N ALBRECHT ,

                      Defendant and A p p e l l a n t .




Appeal from:          D i s t r i c t Court of t h e Ninth J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f T e t o n , The Honorable
                      H. W i l l i a m Coder, Judge p r e s i d i n g .


Counsel o f Record:

      For Appellant:

                      Murphy and C u r t i s , Choteau, Montana


      F o r Respondent :

                      C h a r l e s M.   J o s l y n , Choteau, Montana




                                              S u b m i t t e d on B r i e f s :   March 11, 1982

                                                                  Decided:         May 1 3 1 1982
Mr. J u s t i c e F r e d J . Weber d e l i v e r e d t h e Opinion of t h e
Court.


         The C i t y C o u r t of Choteau (Choteau) a p p e a l s from a n

o r d e r o f t h e D i s t r i c t C o u r t , N i n t h J u d i c i a l D i s t r i c t , Teton

County, g r a n t i n g a w r i t of s u p e r v i s o r y c o n t r o l o r d e r i n g

Choteau C i t y Judge John A l b r e c h t t o r e f r a i n from p r e s i d i n g

o v e r any f u r t h e r p r o c e e d i n g s i n r e g a r d t o dog l i c e n s i n g

c i t a t i o n s i s s u e d t o C h a r l e s M.    Joslyn (Joslyn).

        Choteau r a i s e s t h e f o l l o w i n g i s s u e s f o r review:

         (1) Whether D i s t r i c t C o u r t s have power                 of s u p e r v i s o r y

c o n t r o l over c i t y c o u r t s .

         (2)    Whether a w r i t of p r o h i b i t i o n i s p r o p e r when a

t r i a l d e novo on a p p e a l i s a v a i l a b l e i n D i s t r i c t C o u r t .

         (3)    Whether a d e f e n d a n t i n c i t y c o u r t can d i s q u a l i f y a

c i t y c o u r t judge by f i l i n g a n a f f i d a v i t of b i a s and p r e j u d i c e .

        W e vacate the order.

        Over a p e r i o d of s e v e r a l months, J o s l y n was i s s u e d

s e v e n c i t a t i o n s f o r k e e p i n g u n l i c e n s e d dogs on h i s p r e m i s e s

i n v i o l a t i o n of a Choteau c i t y o r d i n a n c e .         On September 1 7 ,

1981, J o s l y n s u b m i t t e d a n a f f i d a v i t of d i s q u a l i f i c a t i o n of

t h e c i t y judge i n r e l a t i o n t o t h e f i r s t c i t a t i o n which was

issued.        J o s l y n t h e n f i l e d a p e t i t i o n f o r a w r i t of p r o h i b i t i o n

d i r e c t i n g A l b r e c h t t o r e f r a i n from any f u r t h e r p r o c e e d i n g s

with regard t o the citation.                        The p e t i t i o n was l a t e r expanded

t o include f i v e of t h e c i t a t i o n s .

        The D i s t r i c t C o u r t g r a n t e d J o s l y n a w r i t of s u p e r v i s o r y

c o n t r o l which p r o h i b i t e d A l b r e c h t from " p r e s i d i n g o v e r any

f u r t h e r p r o c e d u r e s i n any m a t t e r s now pending i n t h e c i t y

c o u r t , Choteau, Teton County, Montana, i n v o l v i n g t h e p e t i t i o n e r ,

Joslyn."
        The first issue is whether District Courts have the
power of supervisory control over city courts.     In State ex
rel. Ward v. Schmall (1980),         Mont.     , 617 P.2d 140,
37 St.Rep. 1720, the District Court granted a writ of supervisory
control which instructed a justice of the peace to stay
criminal proceedings against the relator.     In returning the
cause to the justice of the peace for proceedings on the
merits, this Court stated that "[albsent a constitutional
provision or statute bestowing upon the District Courts the
authority to grant writs of supervisory control over Justice
of the Peace Courts we are obligated to infer that District
Courts do not have such power."     Ward, 617 P.2d at 141, 37
St.Rep. at 1721-1722.     There is likewise no constitutional
or statutory provision granting District Courts supervisory
control over city courts.     The Ward rationale thus applies
here.     The District Court acted outside its jurisdiction in
granting a writ of supervisory control.
        The second issue is whether an issuance of a writ of
prohibition by the District Court would have been proper.
Although Joslyn received a writ of supervisory control, he
had requested a writ of prohibition.
     Section 27-27-101, MCA, provides:
            "The writ of prohibition is the counterpart
            of the writ of mandate. It arrests the pro-
            ceedings of any tribunal, corporation, board,
            or person, whether exercising functions jud-
            icial or ministerial, when such proceedings
            are without or in excess of the jurisdiction
            of such tribunal, corporation, board, or
            person. "
Section 27-27-102, MCA, provides:
            "The same may be issued by the supreme court
            or the district court or any district judge
            to any inferior tribunal or to a corporation,
            board, or person in all cases where there is
            not a plain, speedy, and adequate remedy in
            the ordinary course of law."
      In Bailey v. State of Montana (1973), 163 Mont. 380,

517 P.2d 708, a justice of the peace refused to honor a
disqualification affidavit.    This Court held that the defendant's
right of trial de novo on appeal from justice court provided
him with a plain, speedy, and adequate remedy at law, and
ruled that mandamus therefore would not lie.    Bailey, 163
Mont. at 385, 517 P.2d at 711; Accord, State v. Crane (1982),
      Mont.     ,   639 P.2d 514, 516, 39 St.Rep. 126, 128.
      Section 25-33-301, MCA, provides for a trial de novo on

appeal to the District Court from the city court.    The right
to appeal is, in substance, identical to that which this
Court ruled a plain, speedy, and adequate remedy in the
ordinary course of law in Bailey.    Because of his right of
appeal to the District Court, Joslyn is not entitled to a
writ of prohibition.

      The third issue is whether a defendant in city court

can disqualify a city court judge by filing an affidavit
of bias and prejudice.    A Supreme Court order dated June
29, 1981 (codified at 3-1-802, MCA), provides for disqualifi-

cation of judges.    Although the order does not specifically
refer to city court judges, it does refer to justices of the

peace and municipal judges.    A city court judge is the type

of judge which the disqualification for cause section applies
to.   Therefore, we find that a city court judge can be
disqualified for cause under section 3-1-802, MCA.
      The District Court lacked jurisdiction to stay the
proceedings of the city court.    The cause is remanded to the
city court for further
W e Concur:




    4zlstice
Chief
               Ti\